Luke, J.
The defendant was indicted for the offense of murder; he was convicted of manslaughter. The evidence amply authorized the conviction.
The assignment of error upon the ground that the court erred in charging the law of manslaughter is wholly without merit. Every element of manslaughter is shown in the testimony. The jury were authorized to accept that version of the case.
The court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworlfo, J., concur.